981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Leon ANDERSON, Petitioner.
No. 92-8064.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 21, 1992

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
James Leon Anderson, Petitioner Pro Se.


1
Petition Denied.


2
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.

PER CURIAM:
OPINION

3
James Leon Anderson petitions for mandamus relief, seeking an order directing the district judge to recuse himself and to accept Anderson's pro se pleadings.  We deny the petition.


4
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is clear and indisputable.   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Mandamus may not be utilized as a means of circumventing the normal appellate process.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).


5
Review of the district court's order refusing to accept Anderson's pro se* pleadings is reviewable in the normal appellate process;  therefore, mandamus relief is inappropriate.  We note that Anderson's direct appeal is currently pending with this Court.


6
To obtain mandamus relief ordering a judge to recuse himself the petitioner must show extra-judicial bias and that the bias has resulted "in an opinion on the merits on a basis other than that learned by the judge from his participation in the matter."   In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).  Anderson alleges no extra-judicial bias, but cites only prior adverse rulings in his case.  Mandamus relief is therefore unwarranted.


7
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition.  In light of our disposition on the merits, we deny Anderson's motions to compel, for production of documents, to stay this proceeding and for leave to amend the petition in the future.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 Anderson is represented by counsel in the district court